 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
This 29 day of April, 2005 (the “Effective Date”).

         
1.
  SELLER or Seller:   John J. Flatley and Gregory D. Stoyle, Trustees of the
1993 Flatley Family Trust under Declaration of Trust dated September 27, 1993,
and recorded with Essex South District Registry of Deeds in Book 12576, Page
107.
 
       
 
  ADDRESS:   50 Braintree Hill Office Park, Braintree MA
 
      Attn: Thomas J. Flatley, President
 
       
 
  FAX   781-849-4455
 
       
2.
  PURCHASER, BUYER or Buyer:   Clare, Inc., a Massachusetts corporation
 
       
 
  ADDRESS:   78 Cherry Hill Drive, Beverly, MA
 
      Attn: Dennis Ryan, Controller
 
       
 
  FAX   978-524-4700

In consideration of the mutual covenants and provisions herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:
The Seller agrees to sell and the Purchaser agrees to purchase, upon the terms
and conditions hereinafter set forth, the following described Premises or
Property:

3.   PREMISES DESCRIPTION:

A certain parcel of land with an office, light industrial building known as 78
Cherry Hill Drive, Beverly, Massachusetts, and containing approximately 9.64
acres of land, the owner of which is the Seller. For Seller’s title see Essex
South District Registry of Deeds Book 13453, Page 594 and Certificate of Title
No. 67566. The sale shall include all right, title and interest of Seller in and
to any easements, benefits, privileges or rights of way appurtenant to the land;
all warranties, guaranties, licenses, permits, guaranties of leases, and service
and maintenance contracts (to the extent Buyer agrees to assume the same)
(hereinafter, “Assignable Agreements”); and the fixtures, machinery, equipment
and personal property owned by Seller and attached to or located on the
property.

4.   NO REPRESENTATIONS:

The Purchaser acknowledges that Purchaser has not been influenced to enter into
this transaction in any way nor has Purchaser relied upon any warranties or
representations made by either Seller or any Broker not set forth or
incorporated in this Agreement.

1



--------------------------------------------------------------------------------



 



5.   TITLE DEED:

(a) The Premises are to be conveyed by a good and sufficient quitclaim deed
running to the Purchaser or its nominee, which deed shall convey a good and
clear record and marketable title thereto, free from encumbrances and claimed
rights of third parties, except:

  (i)   Provisions of federal, state and local laws, ordinances, by-laws and
rules regulating the use of land, including, but not limited to, environmental,
building, zoning, and health laws, if any, applicable as of the date of this
Agreement, but not in violation thereof;     (ii)   Real estate taxes for the
then current fiscal year which are not yet due and payable on the date of the
delivery of such deed;     (iii)   Any liens for municipal betterments assessed
after the date of the Closing;     (iv)   Easements, restriction and
reservations of record, if any, so long as the same do not prohibit or
materially interfere with the current use of the Premises as an office building.

(b) Any matter or practice arising under or relating to this Agreement which is
the subject of a title or practice standard of the Real Estate Bar Association
for Massachusetts shall be governed by such standard to the extent applicable,
so long as the title insurance company issuing the title policy to the Buyer or
Buyer’s lender agrees not to take any exception.

6.   PLANS:

If the deed refers to a plan necessary to be recorded therewith, or if a plan is
required in order that the deed may be recorded, the Seller shall at the Closing
deliver and record such plan duly endorsed, if necessary, by the Beverly
Planning Board and/or as may otherwise be required, in form adequate for
registration or recording.

7.   REGISTERED TITLE:

In addition to the foregoing, if any portion of the title to the Premises is
registered, the deed shall be in form sufficient to entitle the Purchaser to a
Certificate of Title of the Premises, and the Seller shall deliver with the deed
all instruments, if any, necessary to enable the Purchaser to obtain such
Certificate of Title.

                 
8.
  PURCHASE PRICE:            
 
               
 
  The agreed purchase price for the Premises is:   $9,000,000.00        
 
               
 
  The following has been paid as a deposit as of this date:   $250,000.00      
 
 
               
 
  The following amount is to be paid at the
           
 
  time of the delivery of the deed; by Bank
           
 
  check, wire transfer, certified check or attorney’s IOLTA            
 
  check:   $8,750,000.00        
 
             
 
               
 
  Total Purchase Price:   $9,000,000.00        

9.   DEPOSIT:

All deposits made hereunder shall be held in escrow by Marsh, Moriarty, Ontell &
Golder, P.C., as “Escrow Agent,” subject to the terms of this agreement and
shall be duly accounted for at the time for performance of this agreement. The
Escrow Agent shall not be liable for any loss suffered by the parties as a
result of any action or inaction taken by the Escrow Agent in good faith
pursuant to this Agreement, other than gross negligence or willful misconduct.
In the event of a dispute relating to the deposit held by Escrow Agent,

2



--------------------------------------------------------------------------------



 



the Escrow Agent shall have the right to retain the deposit pending receipt of
written instructions agreed to and signed by Buyer and Seller, or of a court
order directing the distribution of such deposit. In the alternative, Escrow
Agent may resign at any time by transferring the deposit to a successor escrow
agent reasonably agreed upon by Buyer and Seller, which successor agrees to act
in writing as Escrow Agent. Buyer and Seller shall jointly and severally
indemnify and hold Escrow Agent harmless for any and all costs and expenses,
including reasonably attorneys’ fees, incurred in connection with any such
dispute.

10.   THE CLOSING:

The deed is to be delivered and the balance of the Purchase Price, subject to
adjustment as set forth hereunder, paid at the following Date and Time of
Closing and at the following Place of Closing:

         
 
  Time of Closing:   10:00 o’clock A.M.
 
       
 
  Date of Closing:   May 6, 2005
 
       
 
  Place of Closing:   18 Tremont Street, Suite 900, Boston, MA 02108, or at
Purchaser’s election, at the office of Purchaser’s counsel or Purchaser’s
Lender’s counsel upon notice to Seller at least three(3) days prior to the
Closing.

Whenever in this Agreement reference is made to the Closing, or the Date of
Closing, such reference shall be to the date set forth hereinabove in this
Paragraph, as the same may be extended pursuant to the provisions of this
Agreement. It is agreed that time is of the essence of this Agreement.
Unless the Closing takes place at the appropriate Registry of Deeds, all
documents and funds are to be delivered in escrow subject to prompt rundown of
title and recording, which term shall include registration in the case of
registered land, and the Purchase Price shall not be released from escrow until
confirmation that such rundown and recording has occurred and that no matters
affect title other than as permitted hereunder.

11.   POSSESSION AND CONDITION OF PREMISES:

Purchaser currently occupies the Premises as the sole tenant. Purchaser
acknowledges that Seller is selling, the Premises in an “AS IS” condition and
with “ALL FAULTS” without any warranty or representation by Seller, its
employees, directors, officers, agents, consultants or brokers whatsoever
relating to the Premises or this transaction, except such warranties or
representations expressly set forth in this Agreement. Purchaser is fully aware
of the condition of the Premises as well as all facts, circumstances and
information which may affect the use and operation of the Premises, and has
relied on its own due diligence investigation in determining to purchase the
Premises rather than any information that may have been provided by Seller. The
Purchaser shall not cancel or delay the closing, except as to title matters or
in connection with the exercise of Buyer’s rights expressly set forth herein. At
the Closing, the Premises shall be in compliance with the provisions of any
instrument referenced in Section 5 above.

12.   EXTENSION TO PERFECT TITLE OR MAKE PREMISES CONFORM:

If the Seller shall be unable to convey title, as required hereunder, or if at
the Time of Closing the Premises do not conform with the provisions hereof, then
the Seller shall use reasonable efforts to remove any defects in title or to
make the Premises conform to the provisions hereof, as the case may be, and the
time for performance hereof, as set forth in Paragraph 10 hereinabove, shall be
extended for a period of thirty (30) days; provided, however, the Seller shall
not be obligated to expend more than $25,000 to

3



--------------------------------------------------------------------------------



 



remove defects in title, (exclusive of the amounts necessary to clear financial
encumbrances), deliver possession or make the Premises conform to the provisions
hereof.

13.   FAILURE TO PERFECT TITLE OR MAKE PREMISES CONFORM:

If at the expiration of any such extended time the Seller shall have failed so
to remove any defects in title, or deliver possession, or make the Premises
conform, as the case may be, all as herein agreed, then, at the Purchaser’s
option, any payments made under this Agreement shall be forthwith refunded and
all other obligations of all parties hereto shall cease and this Agreement shall
be void and without recourse to the parties hereto.

14.   PURCHASER’S ELECTION TO ACCEPT TITLE:

The Purchaser shall have the election, at either the original or any extended
time for performance, to accept such title as the Seller can deliver to the
Premises in their then condition and to pay therefor the purchase price without
deduction, in which case the Seller shall convey such title, except that in the
event of such conveyance in accord with the provisions of this clause, if the
said premises shall have been damaged by fire or casualty insured against, then
the SELLER shall, unless the SELLER has previously restored the premises to
their former condition, either
(a) pay over or assign to the BUYER, on delivery of the deed, all amounts
recovered or recoverable on account of such insurance, less any amounts
reasonably expended by the SELLER for any partial restoration, or
(b) if a holder of a mortgage on said premises shall not permit the insurance
proceeds or a part thereof to be used to restore the said premises to their
former condition or to be so paid over or assigned, give to the BUYER a credit
against the purchase price, on delivery of the deed, equal to said amounts so
recovered or recoverable and retained by the holder of the said mortgage less
any amounts reasonably expended by the SELLER for any partial restoration, or
(c) at Buyer’s election, upon notice to Seller from Buyer of Buyer’s election to
terminate and cancel this Agreement, any payments made under this Agreement
shall be forthwith refunded and all other obligations of all parties hereto
shall cease and this Agreement shall be void and without recourse to the parties
hereto.

15.   ACCEPTANCE OF DEED:

The acceptance of a deed by the Purchaser or his nominee as the case may be,
shall be deemed to be a full performance and discharge of every agreement and
obligation herein contained or expressed, except such as are, by the terms
hereof, to be performed after the Closing.

16.   USE OF PURCHASE MONEY TO CLEAR TITLE:

To enable the Seller to make conveyance as herein provided, the Seller may, at
the Closing, use the purchase money or any portion thereof to clear the title of
any or all encumbrances or interests, provided that all instruments necessary
for this purpose are recorded by and at the expense of Seller at the Time of
Closing or, with respect to discharges of mortgages from insurance companies,
banks and credit unions for which Seller delivers pay-off letters from such
insurance company, bank or credit union (in form and substance reasonably
satisfactory to Buyer, or its counsel or title insurer), by and at the expense
of Seller with proof thereof to Buyer, within a reasonable time after the
recording of the deed in accordance with customary conveyancing practice.

4



--------------------------------------------------------------------------------



 



17.   ADDITIONAL DOCUMENTS:

At the Closing Seller shall execute (as applicable) and deliver:

     
a)
  Evidence as to the authority of Seller to deliver the deed and any ancillary
documents to the Purchaser;
b)
  Customary affidavits and indemnities as reasonably required by Buyer’s title
insurer, including, without limitation, with respect to parties in possession
and mechanic’s liens to induce Purchaser’s title insurance company to issue
lender’s and owner’s policies of title insurance without exception for those
matters;
c)
  An affidavit, satisfying the requirements of Section 1445 of the Internal
Revenue Code and regulations issued thereunder, which states, under penalty of
perjury, the Seller’s United States taxpayer identification number, that the
Seller is not a foreign person, and the Seller’s address;
d)
  Internal Revenue Service Form W-8 or Form W-9, as applicable, with Seller’s
tax identification number, and an affidavit furnishing the information required
for the filing of Form 1099S with the Internal Revenue Service and stating
Seller is not subject to back-up withholding;
e)
  a blanket assignment to Purchaser of all of the Seller’s right, title and
interest in and to all Assignable Agreements, permits, documents, licenses,
consents authorizations, variances, waivers, applications and approvals,
building plans, surveys and engineering studies, and all other similar or
comparable documents, (the “Plans and Permits”) duly executed and acknowledged
by Seller, together with any originals of such instruments in Seller’s
possession or control insofar as not previously delivered;
f)
  a settlement statement;
g)
  a bill of sale; and
h)
  such other reasonable documents as are contemplated by the transaction
described in this Agreement.

18.   ADJUSTMENTS:

Real estate taxes, base rent, operating costs and any additional rent due under
the Lease, as hereinafter defined, for the then current year, shall be
apportioned as of the Date of Closing and the net amount thereof shall be added
to or deducted from, as the case may be, the Purchase Price payable by the
Purchaser at the Closing. All references to the “then current year” and like
references with respect to real estate taxes payable in respect of the Premises
shall be construed to mean the then current fiscal tax period within which such
taxes are payable.

19.   ADJUSTMENT OF UNASSESSED AND ABATED TAXES:

If the amount of real estate taxes is not known at the Time of Closing, they
shall be apportioned on the basis of the taxes assessed for the preceding year,
with a reapportionment, at the request of either party, as soon as the new tax
rate and valuation can be ascertained; and, if the taxes which are to be
apportioned shall thereafter be reduced by abatement, the amount of such
abatement, less the reasonable cost of obtaining the same, shall be apportioned
between the parties, provided that neither party shall be obligated to institute
or prosecute proceedings for an abatement unless herein otherwise agreed. The
terms of this Section shall survive the Closing.

5



--------------------------------------------------------------------------------



 



    20.(a) PURCHASER’S DEFAULT; DAMAGES:

If the Purchaser shall fail to fulfill the Purchaser’s agreements herein, all
deposits made hereunder by the Purchaser and all interest accrued thereon shall
be retained by the Seller as liquidated damages, and this shall be the Seller’s
sole and exclusive remedy for any default of Purchaser hereunder.

(b)   SELLER’S DEFAULT; DAMAGES:

If the Seller shall fail to fulfill the Seller’s agreements herein, Buyer at its
option shall have the right, as its sole and exclusive remedies, to either:
(i) receive the return of all deposits made hereunder by Buyer, whereupon the
parties shall be released from all further obligations and liabilities under
this Agreement, except those obligations and liabilities which by their terms
survive termination hereof; or, alternatively, (ii) seek specific performance of
Seller’s obligations hereunder and/or any other equitable remedies, without
thereby waiving damages.

21.   NOTICES:

Whenever, by the terms of this Agreement, notice shall or may be given to Seller
or to Purchaser, such notice shall be in writing and shall be delivered in hand
or sent by Federal Express or other recognized overnight delivery service or by
registered or certified mail, postage prepaid to the respective addresses set
forth in Paragraphs 1 and 2 hereinabove, or to such other address or addresses
as may from time to time hereafter be designated by like notice, or notice may
be given by facsimile transmission in which proof of transmission is recorded. A
copy of any such notice to Seller shall likewise be sent to Robert J. Moriarty,
Jr., Esq., at Marsh, Moriarty, Ontell & Golder, P.C., 18 Tremont Street, Boston,
MA 02108 or fax 617-720-2565. A copy of any such notice to Purchaser shall
likewise be sent to Elizabeth A. Garner, Esq., Torpy & Garner, LLC, One
Washington Mall, 15th Floor, Boston, MA 02108, fax 617-227-6617. Any such notice
shall be deemed given when so delivered in hand or, if sent by Federal Express
or other recognized overnight delivery service, on the next business day after
deposit with said delivery service, or, if so mailed, five (5) business days
after deposit with the U.S. Postal Service, however in all events shall be
timely given if delivered during the applicable Environmental Inspection Period
in hand to the other party or to Federal Express or other recognized overnight
delivery service. Any notice by facsimile transmission shall be deemed given one
business day following confirmation of receipt.

22.   LIABILITY OF TRUSTEE, SHAREHOLDER, BENEFICIARY:

If the Seller or Purchaser executes this Agreement in a representative or
fiduciary capacity, only the principal or the estate represented shall be bound,
except to the extent the Seller is also a beneficiary, and neither the Seller or
Purchaser so executing, nor any shareholder or beneficiary of any trust, shall
be personally liable for any obligation, express or implied hereunder, except
for misrepresentations.

23.   POST CLOSING ADJUSTMENTS:

If any errors or omissions are found to have occurred in any calculations or
figures used in the settlement statement signed by the parties (or would have
been included if not for any such error or omission) and notice thereof is given
within two months of the Closing Date to the party to be charged, then such
party agrees to make a payment to correct the error or omission.

6



--------------------------------------------------------------------------------



 



24.   TITLE INSURANCE PROVISION:

Purchaser’s performance hereunder is conditioned upon title to the premises
being insurable for the benefit of Purchaser on a standard ALTA form insurance
policy by a title insurance company licensed to do business in the Commonwealth
of Massachusetts at normal premium rates without exception for any matter except
as permitted hereunder.

25.   NO RECORDING:

Purchaser agrees not to record this Agreement or any notice hereof with the
Registry of Deeds.

26.   CONSTRUCTION OF AGREEMENT:

This instrument, executed in multiple counterpart copies is to be construed as a
Massachusetts contract, is to take effect as a sealed instrument, sets forth the
entire contract between the parties, is binding upon and enures to the benefit
of the parties hereto and their respective heirs, devisees, executors,
administrators, successors and assigns, and may be canceled, modified or amended
only by a written instrument executed by both the Seller and the Purchaser. All
offers and agreements made prior to this Agreement are hereby discharged and all
further obligations of the parties are contained only in this Agreement. If two
or more persons are named herein as either Seller or Purchaser their obligations
hereunder shall be joint and several. The captions are used only as a matter of
convenience and are not to be considered a part of this Agreement or to be used
in determining the intent of the parties to it. Seller and Buyer warrant and
represent that the signatories of this agreement for the Seller and Buyer are
duly authorized to execute and deliver same, and to bind the applicable party.

    INSURANCE:

Until the delivery of the deed, the SELLER shall maintain insurance on said
premises as follows:

          Type of Insurance   Amount of Coverage    
 
       
(a) Fire and Extended Coverage
  *$           As presently insured.    

28.   AUTHORITY:

Seller represents that Seller is a Massachusetts trust, duly formed and validly
existing under the laws of the Commonwealth of Massachusetts, this Agreement has
been and all documents executed by Seller which are to be delivered at Closing
will be duly authorized, executed, and delivered, and the execution and delivery
of this Agreement and the performance by Seller of its obligations hereunder do
not conflict with and will not cause a breach of, any terms and conditions of
any other agreement to which Seller is a party.
[The Balance of This Page is Intentionally Blank]

7



--------------------------------------------------------------------------------



 



SELLER:
John J. Flatley and Gregory D. Stoyle, Trustees of the 1993 Flatley Family Trust
under Declaration of Trust dated September 27, 1993, and recorded with Essex
South District Registry of Deeds in Book 12576, Page 107

         
By:
  /s/Gregory D. Stoyle    
 
       
Name:
  Gregory D. Stoyle    
Title:
  as Trustees, not individually    

PURCHASER: CLARE, INC.

         
By:
  /s/Arnold P. Agbayani    
 
       
Name:
  Arnold P. Agbayani    
Title:
  Vice President    

ESCROW AGENT (for purposes of Section 9 only)
Marsh, Moriarty, Ontell & Golder, P.C.,
By: _______________________________

8



--------------------------------------------------------------------------------



 



RIDER A TO PURCHASE AND SALE AGREEMENT
BETWEEN
JOHN J. FLATLEY AND GREGORY D. STOYLE, TRUSTEES OF THE 1993 FLATLEY FAMILY TRUST
UNDER DECLARATION OF TRUST DATED SEPTEMBER 27, 1993, AND RECORDED WITH ESSEX
SOUTH DISTRICT REGISTRY OF DEEDS IN BOOK 12576, PAGE 107 (THE “SELLER”)
AND
CLARE, INC. (THE “BUYER”)
FOR PREMISES LOCATED AT
78 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS (THE “PREMISES”)

1.   General Conditions. By signing at the end of this Rider A, the parties
hereto agree that:

  (a)   if any of the terms and conditions of this Rider shall conflict in any
way with the form Purchase & Sale Agreement to which this Rider is attached
(“P&S”), then the terms and conditions of this Rider shall control;     (b)  
the P&S, together with the Exhibits and Riders referenced therein, are
collectively referred to herein as the “Agreement”;     (c)   whenever in this
Agreement the expiration of a specified number of days or other period of time
giving rise to certain rights or obligations falls on a Saturday, Sunday or
legal holiday, such expiration shall automatically be deemed extended to the
next regular business day;     (d)   this Agreement shall not be binding upon
Buyer, and no funds held as a deposit hereunder shall be negotiated, until Buyer
has received a copy of this Agreement fully executed by Seller. Buyer may cancel
this Agreement at any time prior to Buyer’s full receipt of a fully executed
copy of this Agreement. A facsimile transmission of the executed Agreement, and
any subsequent amendments hereto, shall be effective as an original;     (e)  
this Agreement may be executed in any number of original counterparts, all of
which evidence only one Agreement, but only one of which need be produced for
any purpose;

8.   [add at the end of Paragraph 8] Unless paid by Seller by separate check,
there shall be deducted from the balance due to the Seller at the Closing, the
following:

     
(a)
  Massachusetts and any county deed excise tax;

(b)
  Balance of any brokerage fees due from Seller;
(c)
  Cost of recording discharges and releases of monetary encumbrances and any
title curative documents;
(d)
  Amounts required to discharge outstanding mortgages as of the next business
day after the later of the Closing or the day that the deed to Buyer is
recorded; and
(e)
  Buyer’s counsel’s fees for procuring discharges of outstanding mortgages.

24.   [add at the end of paragraph 24.]

Premises Compliance. Notwithstanding any contrary provision of this Agreement,
the Premises shall not be considered to be in compliance with the provisions of
this Agreement relating to title unless:

9



--------------------------------------------------------------------------------



 



  (a)   all buildings, structures and improvements, including, without
limitation, any driveways, garages, septic systems and leaching fields, and all
means of access to the Premises shall be located completely within the boundary
lines of the Premises and any applicable setback lines or other applicable
dimensional zoning requirements, and shall not encroach upon or under the
property of any other person or entity;     (b)   no building, structure or
improvement of any kind belonging to any other person or entity shall encroach
upon or under the Premises;     (c)   the Premises shall abut and have access to
a public way, duly laid out or accepted as such by the city or town in which
said Premises are located, or there is appurtenant to the Premises, the
perpetual right and easement of record to use (i) the way on which the Premises
front, and (ii) any and all other roads leading to the nearest public way, for
all purposes for which streets and ways are now used in said town or city,
including without limitation access on foot or in motor vehicles thereon and
installation and use thereon and therein of utility service lines for water,
electricity, sewer, cable television and telephone service;     (d)   title to
the Premises is insurable for the benefit of the Buyers in a fee owner’s policy
of title insurance by a national title insurance company at normal premium rates
in the American Land Title Association form currently in use, subject only to
those printed exceptions to title normally included in the “jacket” to such form
and those encumbrances expressly permitted under this Agreement; and     (e)  
the Premises are not within any HUD flood hazard area requiring the Buyer’s
purchase of HUD flood insurance or within any locally designated wetlands area.

     Additional Provisions:

29.   Lease. Seller represent and warrants that the only tenancy affecting the
Premises is pursuant to that certain Lease between Seller, as landlord, and
Buyer, as tenant, dated October 31, 1995 (the “Buyer Lease”). Effective as of
the Closing, the Buyer Lease is terminated.

30.   Representations of Seller.

  (a)   Seller represents, warrants and agrees as follows:

  (i)   Seller has not received written notice, and has no knowledge of, any
pending condemnation, eminent domain or similar proceeding affecting all or any
portion of the Premises and has no knowledge that any such proceeding is
contemplated;     (ii)   Seller has not received written notice from the holder
of any mortgage on the Premises, any insurance company that has issued a policy
with respect to the Premises, or any board of fire underwriters (or other body
exercising similar

10



--------------------------------------------------------------------------------



 



      functions) claiming, and is not otherwise aware of, any outstanding defect
or deficiency in, or requesting the performance of any repairs, alterations or
other work to, the Premises;     (iii)   There are no leases, management,
service, equipment, supply, labor, maintenance or similar agreements with
respect to or affecting all or any portion of the Premises which shall be
binding upon the Buyer subsequent to the delivery of the deed:     (iv)   To the
extent the lack of payment of the following would cause a lien to arise
encumbering the Premises, Seller has paid or will pay in full prior to the
Closing all outstanding bills and invoices for utility charges, labor, goods,
materials and services of any kind relating to the Premises except to the extent
that such payment is the responsibility of Buyer, as tenant under the Lease;    
(v)   Seller has no knowledge of any action, suit, proceeding or investigation
pending against the Seller with respect to this Agreement, the transactions
contemplated hereby, all or any portion of the Premises or the ownership
thereof, in any court or before or by any federal, state, county or municipal
department, commission, board, bureau, or agency or other governmental
instrumentality;     (vi)   Seller has not received written notice of, and has
no knowledge of, any outstanding violation of any federal, state, county or
municipal laws, ordinances, orders, codes, rules, regulations, or requirements
affecting all or any portion of the Premises, or of the presence or suspected
presence in or under the Premises for which the Premises of any materials which
might be classified as hazardous or toxic pursuant to applicable law (other than
cleaning solvents and other commercially packaged supplies);     (vii)   Seller
has not received written notice of, and is not otherwise aware of, any proposed
or pending governmental betterment or assessments for public improvements to or
for the benefit of the Premises; and     (viii)   Seller has no knowledge of any
underground storage tanks at or servicing the Premises.

(b) It shall be a condition of Buyer’s obligation to close under this Agreement
that all warranties and representations made by Seller hereunder shall be
materially true (subject to exceptions thereto approved by Buyer in writing,
such approval to be in Buyer’s sole discretion) as of the time of Closing, and
Seller shall deliver to Buyer at the time of closing a certificate to that
effect reasonably satisfactory in form and substance to Buyer. In the event any
warranty or representation made herein shall not be materially true at the time
of Closing, then, at Buyer’s option, Buyer shall either (i) waive Seller’s
failure to so deliver such certificate and close as otherwise contemplated
hereunder, or (ii) pursue its remedies under Paragraph 20 of this Agreement.
(c) All covenants, agreements and representations made by Seller under this
Agreement shall survive the Closing for no longer than six (6) months and
written notification of any claim arising

11



--------------------------------------------------------------------------------



 



therefrom must be received in writing by Seller within seven (7) months of the
Closing or such claims shall be forever barred and Seller shall have no
liability with respect thereto.

31.   Brokers. Buyer and Seller each warrant and represent to the other that
they have not contracted with or used the services of any real estate firm or
broker in connection with this transaction, and each agrees to indemnify and
hold the other harmless of and from any claims of any brokers claiming a
brokerage commission or fee in connection with this transaction as a result of
dealings with the indemnifying party. The provisions of this paragraph shall
survive the Closing hereunder.   32.   BUYER INSPECTIONS. Notwithstanding any
contrary provision of this Agreement, Buyer, at its sole cost and expense, shall
have the right to have the Premises (and to investigate the condition of
neighboring properties) inspected to ascertain whether the Premises is free of
environmental contamination or any risk thereof by conducting a Phase I
environmental site assessment. If the results of such inspections and reviews
are not acceptable to Buyer in its sole discretion, the Buyer shall have the
right to terminate the Agreement by giving written notice to the Seller on or
before the Closing Date, whereupon all deposits made under this Agreement shall
be forthwith refunded, all other obligations of the parties under this Agreement
shall cease, and this Agreement shall be void without recourse to the Buyer or
the Seller.   33.   BUYER SURVEY. Seller has delivered to Buyer a copy of an “As
Built Plan of Land” showing the Premises (“Survey”) prepared by The Russell A.
Wheatley Co., Inc. and dated May 8, 1997. Buyer, at its sole cost and expense,
shall have the right on or before the Closing Date to update and recertify the
Survey to Buyer and its title insurance company in order to remove the so-called
survey exception from Buyer’s title insurance policy (the “New Survey”). If the
changes in from the Survey to the New Survey are not acceptable to Buyer in its
reasonable discretion, the Buyer shall have the right to terminate the Agreement
by giving written notice to the Seller on or before the Closing Date, whereupon
all deposits made under this Agreement shall be forthwith refunded, all other
obligations of the parties under this Agreement shall cease, and this Agreement
shall be void without recourse to the Buyer or the Seller.

[The Balance of This Page is Intentionally Blank]

12



--------------------------------------------------------------------------------



 



     
SELLER
  BUYER
John J. Flatley and Gregory D. Stoyle, Trustees of the 1993 Flatley Family Trust
under Declaration of Trust dated September 27, 1993, and recorded with Essex
South District Registry of Deeds in Book 12576, Page 107
  Clare, Inc., a Massachusetts corporation
 
   
By: /s/Gregory D. Stoyle
  By: /s/ Arnold P. Agbayani      
Name: Gregory D. Stoyle
  Name: Arnold P. Agbayani
As Trustees, and not individually
  Title: Vice President
Date: 4/29/05
  Date: 4-29-05

13